           Case 1:20-vv-01473-UNJ Document 19 Filed 05/19/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1473V
                                        UNPUBLISHED


    JULIE ROUBIK, personal                                  Chief Special Master Corcoran
    representative of ESTATE OF
    THOMAS ROUBIK,                                          Filed: April 16, 2021

                        Petitioner,                         Special Processing Unit (SPU);
    v.                                                      Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                 Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On October 27, 2020, Julie Roubik filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”), as personal representative of the estate of Thomas Roubik. Petitioner
alleges that “[a]s a direct and proximate result of the reaction to the influenza vaccination
administered to Thomas Roubik on November 8, 2019, he suffered from the effects of
Guillain-Barré Syndrome (GBS) which ultimately lead to his untimely death.” Petition at ¶
16. The case was assigned to the Special Processing Unit of the Office of Special
Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-01473-UNJ Document 19 Filed 05/19/21 Page 2 of 2




        On April 16, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent agrees “that [P]etitioner has satisfied the criteria set forth in the
Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation (“QAI”).”
Id. at 4. Respondent further agrees that “based on the medical records outlined above, a
preponderance of evidence establishes that [P]etitioner has met the statutory severity
requirement in that Mr. Roubik’s death was related to his GBS.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
